Citation Nr: 1014888	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-12 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
groin injury, to include incontinence.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from March 1976 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 filing received in September 2009, which 
perfected an appeal on the issue of service connection for 
residuals of a groin injury, the Veteran requested a video-
conference hearing before the Board.  Accordingly, the case 
must be returned to the RO to schedule such a hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video-conference hearing before the Board 
in the order that the request was 
received.  After a hearing is conducted, 
or if the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

